Citation Nr: 1210840	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-28 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for vision disability.

2.  Entitlement to service connection for joint pain disability.

3.  Entitlement to service connection for enlarged kidney disability.

4.  Entitlement to service connection for disability of the pancreas.

5.  Entitlement to service connection for gynecological disability, to include disability of the ovaries and disruption/changes in menstrual cycle.

6.  Entitlement to service connection for disability manifested by chronic weakness and dizziness.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1984; and from August 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in July 2010, when the issues remaining on appeal were remanded for additional development.

During the processing of the Board's July 2010 remand, the RO issued a rating decision in December 2011 granting service connection for dermatitis and eczema with a 30 percent disability rating which appears to constitute a full grant of the Veteran's skin and hair-loss service-connection claims previously in appellate status.  Those issues are therefore no longer before the Board.  The December 2011 RO decision also granted service connection for disabilities of the knees and elbows; however, as discussed below, the Board finds that these grants did not constitute a complete grant of the Veteran's claim on appeal of entitlement to service connection for joint pain disability.

The Veteran presented testimony at a Board hearing in April 2010.  A transcript of the hearing is associated with the Veteran's claims folder.

Service connection has already been established for Crohn's disease with diarrhea, nausea, constipation, abdominal pain, and vomiting.  With regard to the issues on appeal, it appears that the Veteran's contentions include argument that the Veteran suffers from these separate disorders which are secondary to the Crohn's disease and that such disorders should be separately rated.  At the April 2010 Board hearing, it was also suggested that some or all of the claimed disorders may be due to undiagnosed illness under provisions for Persian Gulf veterans.  See 38 C.F.R. § 3.317 (2011).  The Board has described the issues as shown on the first page of this decision.  All possible theories of service connection are for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Undiagnosed Illnesses Theory with Regard to All Issues on Appeal

The Board's previous July 2010 remand in this case noted that at the Veteran's Board hearing, she wondered if some of her symptoms might be due to undiagnosed illnesses consistent with service in the Persian Gulf.  The Board determined that development and consideration of this theory of service connection should also be undertaken.  The Board's remand directed: "1. The RO should obtain the Veteran's personnel records and formally determine whether the Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War."  The Board's remand also directed that the RO should readjudicate the claims "if applicable, under the presumptions for Persian Gulf veterans under 38 C.F.R. § 3.317."

During the processing of the July 2010 remand, the RO did obtain the Veteran's service personnel records.  An RO memorandum written in connection with the November 2011 VA examination requests also made reference to the need to develop medical evidence pertaining to undiagnosed illness.  However, the Board's review of the claims-file otherwise reveals no formal determination in any documents or the December 2011 supplemental statement of the case of whether the Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War or the 'undiagnosed illness' aspect of the issues on appeal.

The Board observes that it is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board must remand this case with instructions to complete the actions directed in the prior July 2010 Board remand.  The Board notes that the Veteran expressed at her April 2010 Board hearing that she had participated in a study for Gulf War Veterans, and she refers to "unexplained medical issues" concerning "veterans that were overseas and went to Saudi Arabia."  The Veteran's representative made clear that although the Veteran's main contention is that her disabilities on appeal are due to Crohn's disease, the Veteran wanted alternative consideration of her claims under an 'undiagnosed illness' theory.

In the event that the RO/AMC formally determines that the Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War, the RO/AMC should take appropriate action to ensure that adequate development is completed, including VA examination reports with medical opinions clearly reporting whether there are objective signs of undiagnosed pathology associated with the Veteran's claimed symptoms on appeal.

The Board will now proceed to address other matters requiring attention upon remand that are particular to individual issues on appeal.


Joint Pain

When this matter was previously before the Board in July 2010, it included the issue of entitlement to service connection for "joint pain disability."  This was among the issues remanded by the Board in July 2010.  During the processing of the remand, the RO issued a December 2011 rating decision granting service connection for mild osteoarthropathy with tibiofemoral joint space narrowing for both knees, and also granting service connection for bilateral elbow tendonitis.  The December 2011 rating decision included a statement that "[i]t is noted that all other joints are considered normal.  Reference the issue of service connection for joint pain, [this decision is] considered a total grant of benefits sought on appeal ... this appeal is considered withdrawn."

The accompanying December 2011 supplemental statement of the case includes the elbow issue, reiterating the grant of service connection and the finding that the joint issue is otherwise withdrawn; it does not otherwise include discussion of the knee issues.  The December 2011 supplemental statement of the case does not otherwise address the broader joint pain issue.

The Board notes that the Veteran has expressed, including during her April 2010 Board hearing testimony, that she has had surgery on her hands due to joint pain and has also experienced muscle wasting and atrophy associated with her joint complaints.  She indicated that she had been told by a medical doctor that the joint pain and atrophy were consistent with Crohn's disease, and it is clear that these symptom complaints were part of the claim for joint pain she has advanced on appeal.  The Board's review of the claims-file reveals no indication that the Veteran has withdrawn her claim of entitlement to service connection for joint pain, and the Board does not conclude that the December 2011 grants of knee and elbow disabilities full resolved the joint pain claim.  It thus appears that the RO has not adequately addressed the remaining aspects of the Veteran's claim of entitlement to service connection for joint pain with readjudication and issuance of a supplemental statement of the case addressing the issue to the extent it has not been granted.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Gynecological disability

The Veteran contends that her claimed gynecological disability is caused by her Crohn's disease (or the treatment thereof).

In accordance with the Board's July 2010 remand in this case, the Veteran was afforded a VA examination in November 2011.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner found that the Veteran had marked enlargement of the ovaries, uterine fibroids, and frequent or continuous menstrual disturbances.  The examiner noted the Veteran's diagnosis of Crohn's disease in the 1990s and further noted that from his review of the Veteran's voluminous medical records "it is stated in her record from the [M]ississippi [medical facility] that the enlarged ovaries and the menstrual disorder were from the chron's [sic] disease."  Following current examination and consideration, the November 2011 VA examiner appears to have expressed agreement with the contention that the Veteran's claimed gynecological disabilities are caused by her service-connected Crohn's disease.  In one section of the report, the examiner is asked to indicate the cause of the found menstrual disturbances; the examiner responds: "as per records - it is associated with chron's [sic] disease."  However, later in the same November 2011 VA examination report, the examiner remarks: "as per notes sept. 2004 - the disruption/changes in menstrual cycle and the enlarged ovaries changes associated with diarrhea, nausea, constipation and abdominal pain not service connected, not secondary."

The Board finds that the November 2011 VA gynecological examination report is not sufficiently clear to support informed appellate review in this case.  Key statements are worded confusingly, and the Board is unable to confidently determine the intended meaning.  It is also not apparent to the Board whether one or both of the statements quoted above were intended to merely refer to past indications of record or, rather, were intended to present the November 2011 examiner's own discussion of etiology analysis.  In any event, no discussion of rationale is apparent to the Board's review.  The Board is generally unable to make a clear reading of any adequate etiology opinion in the November 2011 VA gynecological examination report.

Disability Manifested by Chronic Weakness and Dizziness

The Board notes that the December 2011 supplemental statement of the case cites and discusses a November 2011 VA examination report addressing subjective complaints of migraines and numbness in upper extremities and presenting neurological examination results.  The claims-file includes a number of November 2011 VA examination reports addressing various matters, but the Board's review of the record fails to clearly reveal the particular VA neurological examination discussed by the supplemental statement of the case concerning the issue of entitlement to service connection for disability manifested by chronic weakness and dizziness.  On remand, appropriate action should be taken to ensure that this and all pertinent VA examination reports are associated with the claims-file for review in this case.

TDIU

A recent rating decision in December 2011 addresses several issues formally and also includes the notation "Individual Unemployability Denied."  In a February 2012 Written Brief Presentation, the Veteran's representative called the Board's attention to the notation and asked the Board to take action regarding this issue.  Once the claims file is returned to the RO, the February 2012 brief will effectively constitute a notice of disagreement on the TDIU issue.  As such, the Board includes this issue in this remand pursuant to Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate action to ensure that the claims-file includes all pertinent documentation of the various VA examination reports prepared from the November 2011 examinations conducted in connection with this appeal.  Specifically, the Board's review of the record fails to clearly reveal documentation of the VA examination discussed by the December 2011 supplemental statement of the case concerning the issue of entitlement to service connection for disability manifested by chronic weakness and dizziness.

2.  The RO/AMC should formally determine whether the Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War, for the purposes of determining any further steps necessary for development of the theory that the Veteran's claimed disabilities may be due to 'undiagnosed illness' associated with such service and any applicability of the presumptions for Persian Gulf veterans under 38 C.F.R. § 3.317.

In the event that the RO/AMC formally determines that the Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War, the RO/AMC should take appropriate action to ensure that there are adequate VA examination reports with medical opinions clearly reporting whether there are objective signs of undiagnosed pathology associated with the Veteran's claimed symptoms on appeal.

3.  If the VA examiner who authored the November 2011 VA gynecological examination report is available, the claims file should be forwarded to the examiner for review and clarification should be sought regarding the November 2011 report's opinion regarding the Veteran's found gynecological disabilities.  The examiner was previously asked to:

"determin[e] the nature, etiology and severity of her claimed ... enlarged ovaries [and] disruption/changes in menstrual cycle...."

The examiner is now asked to clarify the response offered in the November 2011 report and to specifically clarify whether the examiner finds that the found gynecological disabilities have been caused or permanently aggravated by the Veteran's service-connected Crohn's disease.  The November 2011 report at one point indicates: "as per records - it is associated with chron's [sic] disease."  However, later in the same November 2011 VA examination report, the examiner remarked: "as per notes sept. 2004 - the disruption/changes in menstrual cycle and the enlarged ovaries changes associated with diarrhea, nausea, constipation and abdominal pain not service connected, not secondary."  The examiner is asked to reconcile these two statements and to clearly present an etiology opinion specifically identifying and discussing all pertinent evidence identified in the claims-file.

If the author of the November 2011 VA examination report is not available to provide clarification, the Veteran should be afforded the opportunity for a new VA examination consistent with the gynecological examination directed by the Board's July 2010 remand.  (A copy of the July 2010 remand instructions, as well as this remand's request for clarification, should be provided.)  The claims file must be reviewed by the examiner in connection with the examination.

4.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  (If applicable, this review should ensure that there are adequate VA examination reports with medical opinions clearly reporting whether there are objective signs of undiagnosed pathology associated with the Veteran's claimed symptoms on appeal.)  Appropriate action should be taken to remedy any deficiencies in the examination reports.

5.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefits sought can be granted.  Readjudication should include addressing the issue of entitlement to service connection for joint pain disability to the extent that such issue was not resolved by the partial grants of service connection for disabilities of the knees and the elbows.  The RO/AMC should consider the claims under theories of direct and secondary service connection (including by aggravation by the service-connected Crohn's disease, and, if applicable, under the presumptions for Persian Gulf veterans under 38 C.F.R. § 3.317).  The RO/AMC should furnish the Veteran and her representative with a supplemental statement of the case.

6.  The RO should then take reexamine the TDIU issue and determine whether additional review or development is warranted pursuant to 38 C.F.R. § 19.26.  Unless the claim is granted, the RO should furnish the Veteran and his representative a statement of the case so that the Veteran may have the opportunity to complete an appeal on that issue by filing a timely substantive appeal if he so desires.  

The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


